Title: To Thomas Jefferson from Elisha Avery, 16 March 1805
From: Avery, Elisha
To: Jefferson, Thomas


                  
                     Sir,
                     New York, March 16, 1805.
                  
                  The time which has elapsed since I had the honor of communicating with You Sir, would lead You to expect as soon as the present, the arrival of the papers proposed to be transmitted to You. Fearing lest you might mistake the cause of this delay, I take the liberty Sir, of informing You that it has been occasioned by an indisposition, which has prevented my reaching as Yet, the abodes of my friends.—Soon after I had the honor of seeing You, I attempted to proceed on my Journey to the Northward, but a violent cold with which I was then afflicted becoming extreemly inveterate, I was obliged to discontinue my route, & have since suffered a very severe pleurhitic illness. I am however nearly recovered, & now on my way, & hope soon to be enabled to forward you the certificates proper for the purposes of which I had the pleasure of conversing with you &c—Meanwhile I remain Sir
                  Most Respectfully Your Obedn Srvt
                  
                     E. Avery 
                     
                  
               